
Exhibit 10.1
 
[logo-gardnerdenversmall5.jpg]
 
July 27, 2012


T. Duane Morgan
4420 Jonathan
Bellaire, TX 77401


Dear Mr. Morgan:


This will serve to confirm our recent discussion regarding our offer to you to
re-join Gardner Denver, Inc. (the “Company”) as Vice President & President,
Engineered Products Group, reporting directly to Michael M. Larsen, Interim
Chief Executive Officer and Chief Financial Officer.  You understand that you
will report directly to the permanent Chief Executive Officer once that person
is selected by the Company’s Board of Directors.  Your job will be located at
our Houston, Texas location.  Below please find a summary of the key terms of
our offer.  As a prior employee of the Company, you received a summary of the
impact of your May 2, 2012 retirement on certain elements of your compensation
and benefits in a letter to you dated May 7, 2012, which we refer to herein as
the “May Letter”.


1.  
Duties. You will perform all duties required of the role of Vice President &
President, Engineered Products Group as well as any other duties as may from
time to time be assigned by the Interim Chief Executive Officer (or any
subsequent Chief Executive Officer) or the Board of Directors of the Company,
and agree to abide by all bylaws, policies, practices, procedures and rules of
the Company.  You will devote your best efforts and full business time and
attention to the business and affairs of the Company in a businesslike and
efficient manner.



2.  
Term. Your employment term (“Employment Term”) will be for one year, commencing
on July 23, 2012, and shall continue for a period through and including July 23,
2013, unless the Employment Term is earlier terminated.  The Employment Term may
be extended by mutual agreement for one additional year to July 23, 2014, by
each party notifying the other in writing of its intention to renew your
employment at least 60 calendar days prior to the end of the original Employment
Term.



 
If you are involuntarily terminated without cause (whether by death, disability
or otherwise, each as determined by the Management Development & Compensation
Committee of the Board of Directors  (the “MDCC” or “Compensation Committee”)),
prior to the end of the Employment Term, then you will be entitled to be paid
previously earned and accrued base salary as of the date of termination in a
lump sum plus a lump sum amount equal to the remaining salary that would have
been payable through the end of the then Employment Term, and no other amounts
or benefits shall accrue or be payable hereunder, except to the extent provided
under the terms of an applicable benefit plan or program.  Any such payment will
be made no later than March 15 following the year in which the termination
occurs.  For such period of time that you or any of your dependents is eligible
for and elects COBRA continuation coverage (in accordance with Section 4980B of
the Internal Revenue Code) under any Company group health plan, the Company
shall pay 100% of the premiums necessary to maintain such COBRA continuation
coverage. All payments shall be subject to deductions for customary
withholdings, including, without limitation, federal and state withholding taxes
and payroll taxes.  Receipt of the above severance benefits is contingent on
your execution of a waiver and release agreement reasonably acceptable to the
Company within 60 days after your termination; provided, however, that any
payment which may be due following execution of such a release shall be made on
the last day of such 60-day period.

 
 
Initial  /s/ TDM  Date 7/27/12
 
Gardner Denver, Inc. |   1500 Liberty Ridge Drive - Suite 3000 | Wayne, PA
19087-5667  |  Office : 610-249-2000  |   Fax : 610-232-0425
 
 
 

--------------------------------------------------------------------------------

[logo-gardnerdenversmall5.jpg] 

 
 
If you voluntarily terminate your employment or if you are terminated by the
Company for cause, including but not limited to a violation of the Gardner
Denver Code of Ethics and Business Conduct,  (each as determined by the
Committee) prior to the end of the then Employment Term, or if your employment
is terminated at or after the expiration of the Employment Term, you will only
be entitled to your base salary through the date of termination and shall not be
entitled to any further salary, bonus, benefits or other compensation or
severance; provided, however, that any benefits to which you were entitled to
receive that were outlined in the May Letter will remain in full force and
effect.  You may also be required to repay all or a portion of  the special
sign-on bonus as provided in Section 10.



3.  
Salary.  Your annual base salary will be $425,000 for the Employment Term, or
such higher amount as may be determined from time to time by the Compensation
Committee.  Thereafter, your annual salary will be set by the Compensation
Committee in its discretion.

 
4.  
Executive Annual Bonus Plan.  As described in the May Letter and pursuant to the
terms of the Gardner Denver, Inc. Executive Annual Bonus Plan, your 2012 annual
bonus under the terms of the Executive Annual Bonus Plan will remain prorated
for your prior four months of service in 2012 on the terms described in the May
Letter (the “Pro-rated Bonus”).

 
You will be eligible for a stub-period bonus for the period beginning August 1,
2012 and ending December 31, 2012 (the “Stub-period Bonus”), subject to the
discretion of the Compensation Committee, taking into account metrics to be
mutually agreed upon, with a guaranteed minimum Stub-period Bonus of $50,000.


You will be eligible to participate in the Executive Annual Bonus Plan for the
performance period beginning January 1, 2013 and ending December 31, 2013.  Your
target annual bonus opportunity for the 2013 performance period will be at least
65% of your base salary.


5.  
Long Term Cash Bonus Plan (LTCB).  You previously received long-term cash bonus
awards in February 2010, February 2011 and February 2012 under the Gardner
Denver, Inc. Long-Term Incentive Plan, as amended and restated (“LTIP”).  As
described in the May Letter, these awards will continue to be payable, subject
to the terms of the LTIP and the applicable award agreements, and remain
prorated based on your service through May 2, 2012.



You will be eligible for full participation in the long-term cash bonus awards
made by the MDCC for new awards beginning on January 1, 2013, for the period
ending on December 31, 2015, or such other periods as determined in the
discretion of the Compensation Committee, subject to the terms of the plan.


6.  
Equity Awards.  Stock option and restricted stock unit awards made to you prior
to May 2, 2012 will continue to be subject to the terms of the LTIP and the
applicable award agreements, as described in the May Letter.



Annually, you will again be eligible to receive equity grants under the Gardner
Denver, Inc. Long-Term Incentive Plan, as amended and restated.  In accordance
with the plan, the Compensation Committee, in its sole discretion, will
determine the type(s) and amount(s) of your awards.  As you know, these grants
have historically been made each February in the form of restricted stock units
and stock options.  Restricted stock units typically cliff vest three (3) years
after the grant date.  Stock option awards
 
 
Initial  /s/ TDM   Date 7/27/12
 
Gardner Denver, Inc. |   1500 Liberty Ridge Drive - Suite 3000 | Wayne, PA
19087-5667  |  Office : 610-249-2000  |   Fax : 610-232-0425
 
 
 

--------------------------------------------------------------------------------

 
[logo-gardnerdenversmall5.jpg]
 
 
typically vest in three (3) equal annual increments and are exercisable for
seven (7) years.  The vesting and other terms of any future awards you receive
will be determined by the Compensation Committee in accordance with the plan.


For the annual long-term awards made in February 2013, the Company will
recommend to the Compensation Committee that your total long-term compensation
target opportunity (options, RSUs and long-term cash bonus awards) will be no
less than $650,000 target grant date value, subject to the terms and conditions
of the LTIP and to the Compensation Committee’s discretion.


7.  
Special Restricted Stock Unit Grant. In consideration of your return to the
Company, you will receive a special one-time award of restricted stock units
(“RSUs”) valued at $200,000, with the number of RSUs based on the closing price
of the Company’s common stock on the New York Stock Exchange on the July 30,
2012 grant date (the number of RSUs will be based on $200,000 divided by the
closing stock price, rounded down to the nearest whole share).  These restricted
stock units will vest over a 2 year period, with 50% vesting on the first
anniversary of the date of grant and the remaining 50% vesting on the second
anniversary of the date of grant.  The vesting terms and other terms and
conditions, will be determined by the Compensation Committee in its discretion.



8.  
Change in Control. You will receive a change in control agreement that will
reflect terms and conditions that will be approved by the Compensation Committee
at its’ next regularly scheduled meeting.



9.  
Indemnification Agreement.  You will receive an indemnification agreement to
protect you from potential claims made against you in your capacity as a Company
executive, consistent with Company practice.  Such indemnification agreement
will be on substantially the same terms and conditions as the indemnification
agreement that applied to you prior to May 2, 2012.



10.  
Special Sign on Bonus. You will receive a one-time sign on cash bonus in the
amount of $200,000, less applicable taxes and withholdings.  This payment will
be made to you on the next regular payroll cycle after you begin your employment
with the Company.  Should you voluntarily terminate your employment or be
involuntarily terminated for cause, including but not limited to a violation of
the Gardner Denver Code of Ethics and Business Conduct, (each as determined by
the Compensation Committee) during the initial one-year Employment Term, you
will be required to repay 100% of this sign-on bonus, including applicable taxes
paid on your behalf by the Company. 



Notwithstanding the foregoing, in the event of a Change in Control (as defined
in the Gardner Denver, Inc. Long-Term Incentive Plan, as amended and restated)
or if you are involuntarily terminated without cause, you shall be released of
any obligation to repay the sign-on bonus described above.


As additional consideration for your special sign on bonus and special RSU
grant, you agree for a period of twenty four (24) months following the
termination of employment, you will not (i) compete with the Company by
performing work for a direct competitor of the Company, its subsidiaries or its
affiliates; and/or (ii) be or become a partner, owner, investor, officer,
director, member, employee, independent contractor, agent of, consultant to or
give financial or other assistance to, any corporation, partnership, joint
venture or any other entity, person or contemplated enterprise engaging in or
planning to engage in any activities competitive with the Company, its
subsidiaries or its affiliates.   You further agree that for a period of twenty
four (24) months following the termination of your employment, you shall not
directly or indirectly (i) induce, solicit, request or advise any Customers (as
defined below) to patronize any
 
Initial /s/ TDM   Date 7/27/12
 
Gardner Denver, Inc. |   1500 Liberty Ridge Drive - Suite 3000 | Wayne, PA
19087-5667  |  Office : 610-249-2000  |   Fax : 610-232-0425
 
 
 

--------------------------------------------------------------------------------

 
 
[logo-gardnerdenversmall5.jpg]
 
 
business which competes with any business of the Company or its affiliates for
which you have had any management responsibility during your affiliation with
the Company; or (ii) entice, solicit, request or advise any employee of the
Company or its affiliates to accept employment (or other affiliation) with any
other person, firm or business. As used above, “Customers” means all customers
of any business of the Company or its affiliates with which you had contact or
for which you had management responsibility during your affiliation with the
Company.  You acknowledge and agree that any breach of the covenants contained
in this paragraph 10 will cause immediate and irreparable harm to the Company,
that the restrictions of this paragraph are reasonable, and that the Company
shall be entitled to injunctive relief to enjoin any continuing breach of this
paragraph and to actual and consequential damages resulting therefrom (including
attorney fees to enforce this provision). You further agree not disclose any of
the confidential information gained in your current or prior position with the
Company to the advantage of a Company competitor or to the Company disadvantage
and to otherwise abide by all confidentiality restrictions pursuant to other
agreements which you have previously executed or will execute with the Company.


The terms of this paragraph 10 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Term.


11.  
Retirement Plans.  As an executive of Gardner Denver, you will again be eligible
to participate in the Company’s Retirement Savings Plan and Supplemental Excess
Defined Contribution Plan, subject to the terms and conditions of those plans
and otherwise in a manner consistent with Code Section 409A and other applicable
law.



12.  
Long-Term Care Insurance Program.  The Compensation Committee adopted a
Long-Term Care Insurance program in 2004.  As an executive of Gardner Denver,
the Company will pay for your premiums under this program for the balance of the
term of payments remaining as long as you remain an active Company
employee.  Details of the Long-Term Care benefit have been provided to you
previously.



13.  
Additional Executive Benefits.  You will be eligible for other benefits on
substantially the same terms and conditions as prior to your retirement on May
2, 2012, subject to all of the terms and conditions of the applicable plans,
Company policy and applicable law.



14.  
Health and Welfare Insurance Coverage.  You will also be eligible for other
benefits coverage including medical, dental, and life insurance and disability,
subject to all of the terms and conditions of the applicable plans, Company
policy and applicable law. A brief summary of these benefit programs will be
provided to you. The Gardner Denver benefits plan coverage year begins on April
1st and ends on March 31st.



15.  
Vacation.  You will be eligible for four (4) weeks of vacation per year,
consistent with Company policy.



16.  
Savings Clause. You agree that if any part or provision of this agreement is
deemed by any court to be invalid, void or unenforceable for any reason, the
remainder of the terms and provisions of this agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.



17.  
Governing Law. This agreement shall be governed by and enforced in accordance
with the laws and jurisdiction of the Commonwealth of Pennsylvania.



18.  
Waiver. Neither any course of dealing nor any failure or neglect of either party
hereto in any instance to exercise any right, power or privilege hereunder or
under law shall constitute a waiver of such right, power or privilege or of any
other right, power or privilege or of the same right, power or privilege in any
other instance.  All waivers by either party hereto must be contained in a
written instrument signed

 
 
Initial  /s/ TDM   Date 7 /27/12


Gardner Denver, Inc. |   1500 Liberty Ridge Drive - Suite 3000 | Wayne, PA
19087-5667  |  Office : 610-249-2000  |   Fax : 610-232-0425
 
 
 

--------------------------------------------------------------------------------

 
 
[logo-gardnerdenversmall5.jpg]

 
 

   
 by the party to be charged therewith, and, in the case of the Company, by its
duly authorized officer.

 
19.
Counterparts.  This agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same instrument.

 
20.
Specified Employee Determination.  Notwithstanding anything herein to the
contrary, in the event that you are determined to be a specified employee within
the meaning of Section 409A of the Internal Revenue Code, for purposes of any
payment on termination of employment hereunder, payment(s) shall be made or
begin, as applicable, on the first payroll date which is more than six months
following the date of separation from service, to the extent required to avoid
any adverse tax consequences under Section 409A of the Code.



Please acknowledge your acceptance of this offer by signing and dating this
letter on the space provided below and returning it to my attention.


Sincerely,


/s/ Susan A. Gunn


Susan A. Gunn
Vice President of Human Resources



--------------------------------------------------------------------------------




I have read and accept this offer of employment and agree to the terms and
conditions.




ACCEPTED AND AGREED:




/s/ T. Duane Morgan                                                      
T. Duane Morgan




Date: July 27, 2012
 
 
 
 
Initial  /s/ TDM   Date 7/27/12
 
Gardner Denver, Inc. |   1500 Liberty Ridge Drive - Suite 3000 | Wayne, PA
19087-5667  |  Office : 610-249-2000  |   Fax : 610-232-0425





